If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS



TYRA HORTON,                                                        UNPUBLISHED
                                                                    January 21, 2020
               Plaintiff-Appellant,

v                                                                   No. 344532
                                                                    Wayne Circuit Court
DETROIT SCHOOL DISTRICT BOARD OF                                    LC No. 17-000761-CZ
EDUCATION,

               Defendant-Appellee,

and

DEBORA DODSON,

               Defendant.


Before: RIORDAN, P.J., and SAWYER and JANSEN, JJ.

PER CURIAM.

       Plaintiff appeals from an order of the circuit court granting summary disposition1 in favor
of defendant Board of Education (“defendant”). We affirm.

       Plaintiff alleges that she was wrongfully terminated from her employment with defendant
on February 11, 2011. (Complaint, paragraph 9.) Or, more precisely, that she resigned under
duress and threat of discharge. (Id.) She further alleges that this termination was in violation of


1
  Defendant actually moved for, and the trial court actually granted, summary judgment. We
note that summary judgment has not existed in Michigan for over 34 years, not since the
adoption of the Michigan Court Rules effective March 1, 1985. The proper term is summary
disposition.




                                                -1-
a collective bargaining agreement (“CBA”) entered into by defendant and the union representing
plaintiff in 1999. (Complaint, paragraphs 6, 9.) Plaintiff states that her constructive discharge
arose out of various medical issues that she had suffered and defendant’s claim that plaintiff’s
documentation of those issues was insufficient. (Complaint, paragraph 22.) Plaintiff also claims
that defendant Dodson made false statements to the human resources department that plaintiff
intended to retire. (Complaint, paragraph 20.)

        Plaintiff filed a complaint consisting of a single count for breach of contract. Defendant
moved for summary disposition under MCR 2.116(C)(7), (8), and (10). Following a hearing, the
trial court granted the motion. The trial court did not specify which ground it was granting
summary disposition under, but it did state the reason was plaintiff’s failure to follow the
grievance/arbitration process specified under the CBA. We presume, therefore, that summary
disposition was granted under MCR 2.116(C)(7). We review the trial court’s decision de novo.
Dextrom v Wexford Co, 287 Mich. App. 406, 416; 789 NW2d 211 (2010).

        Plaintiff’s sole argument on appeal is unpersuasive. She argues that she was not limited
to the exclusive remedy procedures under the CBA requiring her to go through the grievance
process because the Board’s actions amounted to a repudiation of the CBA. See Vaca v Sipes,
386 U.S. 171, 185; 87 S. Ct. 903; 17 L. Ed. 2d 842 (1967). Plaintiff, however, provides no analysis
of the principle in this case nor specifically how it applies to this case. Indeed, plaintiff presents
no argument regarding how defendant prevented plaintiff from pursuing a grievance. It is not
sufficient for a party to merely present a brief discussion or explain how the argument applies to
the facts of their case. See Goolsby v Detroit, 419 Mich. 651, 655 n 1; 358 NW2d 856 (1984).

       Another aspect of the Vaca decision is where the union refuses to process a grievance on
behalf of the employee. 386 U.S. at 185. But plaintiff only mentions this in passing and provides
even less analysis of this aspect of the decision. Goolsby, 419 Mich. at 655 n 1.

        But plaintiff’s argument poses two even more fundamental flaws. First, the Michigan
Supreme Court has held that Vaca only applies where the plaintiff pleads and argues a theory of
the breach of fair representation. Bebensee v Ross Pierce Electric Corp, 400 Mich. 233, 250; 253
NW2d 633 (1977), citing Farmer v United Brotherhood of Carpenters and Joiners of America,
Local 15, 430 U.S. 290; 97 S. Ct. 1056; 51 L. Ed. 2d 338 (1977). Plaintiff did not plead this case as
such.

       Indeed, this leads to the second flaw in plaintiff’s argument. Plaintiff first makes this
argument on appeal. It was not the basis of plaintiff’s response to defendant’s motion for
summary disposition in the trial court, either in plaintiff’s written response or in plaintiff’s oral
argument at the hearing. Accordingly, it is not properly preserved for appeal. Green v
Ziegelman, 282 Mich. App. 292, 300; 767 NW2d 660 (2009).

        Finally, defendant presents an alternate basis to affirm the trial court. Specifically, that
plaintiff failed to comply with the requirement of MCR 2.113(F)(1) (now MCR 2.113(C)(1),
which requires that in actions based upon a contract, a copy of the contract must be attached to
the complaint. The copy of the contract supplied by plaintiff expired several years before



                                                 -2-
plaintiff was discharged. Plaintiff argued in the trial court that various addenda had extended the
contract and that, in any event, a copy of the contract was in defendant’s possession (an
exception, had plaintiff so plead). In any event, while there may well be merit to defendant’s
argument, the trial court explicitly did not base its ruling on this argument.

       Affirmed. Defendant may tax costs.



                                                            /s/ Michael J. Riordan
                                                            /s/ David H. Sawyer
                                                            /s/ Kathleen Jansen




                                                -3-